           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 1 of 9
                                                                    The Honorable Robert J. Bryan

 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                     Case No.: 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                             DEFENDANT THE GEO GROUP, INC.’S
11                                                   MOTION TO EXCLUDE EXPERT
              Plaintiffs/Counter-Defendants,         TESTIMONY OF CHRISTOPHER
12                                                   STRAWN
     v.
13
     THE GEO GROUP, INC.,
14                                                   NOTE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.            Date: January 17, 2020
15

16            Pursuant to Local Rule 16(b)(4) and Federal Rule of Evidence 702, The GEO Group, Inc.

17   (“GEO”) respectfully submits its motion to exclude the expert testimony of Christopher Strawn.

18                                             INTRODUCTION

19            Mr. Strawn was retained by Plaintiffs to “provide expert testimony regarding various

20   aspects of the U.S. immigration process.” Declaration of Colin Barnacle, Ex. A Expert Report at

21   1. More specifically, Mr. Strawn “was commenting on several different aspects of immigration

22   proceedings as well, for example, how to get bond [and] how cases move through the

23   immigration court system.” Dec. of Colin Barnacle, Ex. B Strawn Dep. 18: 17-25 (hereinafter

24   “Strawn Dep.”). Exactly what opinions Mr. Strawn rendered, and how they are relevant to this

25   case, is not clear from his report. His report consists of a number of legal opinions based upon

26   his interpretation of various statutes and case law. The report makes no effort to tie the opinions

27   into Plaintiff’s allegations in the present case, or otherwise articulate why his opinions would be

                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                 1900 Sixteenth Street, Suite 1700
                                                                        Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                      Telephone: 303-260-7712
     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 2 of 9



 1   helpful to a fact finder in this case. Rather, it contains statements that include sweeping

 2   generalities about the makeup of the population of the Northwest ICE Processing Center

 3   (“NWIPC”) which lack any objective factual support. See e.g. Ex. A at 3 (“Detainees at the

 4   NWDC come from a variety of backgrounds.”). And, the data upon which Mr. Strawn relied is

 5   not the type of data that would be relied upon by others in his field. Accordingly, Mr. Strawn’s

 6   opinion should be excluded.

 7                                                 LAW

 8            Expert testimony is governed by Federal Rule of Evidence 702, which states:

 9            If scientific, technical, or other specialized knowledge will assist the trier of
              fact to understand the evidence or to determine a fact in issue, a witness
10            qualified as an expert by knowledge, skill, experience, training, or education,
              may testify thereto in the form of an opinion or otherwise, if (1) the testimony
11            is based upon sufficient facts or data, (2) the testimony is the product of
              reliable principles and methods, and (3) the witness has applied the principles
12            and methods reliably to the facts of the case.

13   Interpreting Rule 702, in Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592 n.10 (1993),

14   the Supreme Court held that in cases where the testimony of a party’s expert is challenged, the

15   district court must act as a “gatekeeper” and rule on the admissibility of the expert testimony and

16   the qualification of expert witnesses. In Kumho Tire, the Supreme Court extended Daubert and

17   held that Rule 702 applies to all expert testimony, not just “scientific expert testimony.” Kumho

18   Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999). Admissibility is established by satisfying

19   the two-prong test introduced in Daubert: expert testimony must be both (1) reliable and (2)
20   relevant to the case. Id.; Daubert, 509 U.S. at 592 n.10; Estate of Barabin v. Asten Johnson, Inc.,

21   740 F.3d 457, 463–64 (9th Cir. 2014); Simmons v. Safeway, Inc., No. 18-5522 RJB, 2019 WL

22   2921013, at *1 (W.D. Wash. July 8, 2019) (Bryan, J.). The party seeking admission of expert

23   testimony bears the burden of establishing its admissibility. Daubert, 509 U.S. at 592 n. 10.

24                                            ARGUMENT

25   A.      Mr. Strawn’s Testimony is Not Relevant.

26            “In terms of relevancy, the ‘central concern’ of Rule 702 is whether expert testimony is

27   helpful to the jury.” Dickinson v. City of Kent, No. C06-1215RSL, 2007 WL 4420931, at *1
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                      1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                       Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                        Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 3 of 9



 1   (W.D. Wash. Dec. 14, 2007). Relevance focuses on whether the expert testimony “fits” the facts

 2   of the trial. Greenlake Condo. Ass’n v. Allstate Ins. Co., No. C14-1860 BJR, 2016 WL 4498251,

 3   at *2 (W.D. Wash. Feb. 5, 2016). Here, Mr. Strawn’s testimony is irrelevant to the issues that

 4   will be before a jury. “[A]n expert’s testimony must ‘logically advance[ ] a material aspect of

 5   the party’s case.” Easton v. Asplundh Tree Experts, Co., No. C16-1694RSM, 2017 WL

 6   4005833, at *4 (W.D. Wash. Sept. 12, 2017). “Expert testimony which does not relate to any

 7   issue in the case is not relevant, and, ergo, non-helpful.” Daubert, 509 U.S. at 591.

 8            Plaintiffs have brought a single cause of action under the Washington Minimum Wage

 9   Act (“WMWA”), alleging that detainees who participate in the Voluntary Work Program
10   (“VWP”) at the Northwest Ice Processing Center (“NWIP”) should be classified as employees,

11   despite the statutory exemption for detainees in RCW 49.46.010(3)(k). ECF 1. The crux of their

12   case turns on whether detainees are employees under the “economic-dependence test.” Anfinson

13   v. FedEx Ground Package Sys., Inc., 174 Wash. 2d 851, 874, 281 P.3d 289, 301 (2012); ECF 15

14   at n.12.1 Under the economic dependence test, “[t]he relevant inquiry is whether, as a matter of

15   economic reality, the worker is economically dependent upon the alleged employer or is instead

16   in business for himself.” Anfinson, 281 P.3d at 299. Here, there is nothing indicating that any of

17   the opinions in Mr. Strawn’s report will make it more or less probable that detainees are

18   employees. Nor will the opinions about the immigration system generally make it more or less

19   likely that the detainees are economically dependent upon GEO. Accordingly, Mr. Strawn’s
20   opinions are not relevant to this case.

21            Furthermore, as Plaintiffs have argued, whether or not Plaintiffs could become work

22   authorized is not relevant to the current claims. ECF 15, Plaintiffs’ Opposition to GEO’s

23   Motion to Dismiss, at 12 (“The MWA carries neither civil nor criminal sanctions relating to the

24   employment of undocumented immigrants. RCW Ch. 49.46. In fact, it provides a remedy for

25
     1
       GEO disputes that this test applies to individuals in ICE custody, who reside at the NWIPC. But, for purposes of
26   this motion, GEO addresses Mr. Strawn’s opinions assuming arguendo that the economic dependence test applies,
     not the more lenient standards for civil detainees who do not have the goal of earning a living, as expressed in
27   Calhoun v. State, 146 Wash. App. 877, 886, 193 P.3d 188, 193 (2008), as amended (Oct. 28, 2008).

                                                                                  AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                              1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                               Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                                Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 4 of 9



 1   employees, without regard to immigration status, to recover monetary damages from employers

 2   who fail to pay the State’s minimum wage. RCW 49.46.090.”) (emphasis in original). Thus,

 3   Plaintiffs’ prior representations to this Court make clear that Mr. Strawn’s opinions are not

 4   relevant to any issues in this case. Id. Furthermore, insofar as any of the Plaintiffs are work

 5   authorized, that fact may come in at trial through their individual testimony or proof, not

 6   speculative expert testimony. Indeed, it is not relevant whether some detainees could, at a later

 7   date apply for work authorization, as described by Mr. Strawn. Plaintiffs have not alleged that

 8   their immigration status is in any way tied to their classification as employees. See generally

 9   ECF 1, Plaintiffs’ Complaint. Nor does the WMWA distinguish between immigrants and
10   citizens in defining who is classified as an employee. RCW 49.46.010(3). And, to the contrary,

11   Plaintiffs have stated that federal laws governing whether certain immigrants can be

12   “employees” do not apply here. ECF 15. Therefore, their claims have no relationship to the

13   “immigration process.”

14            Moreover, Mr. Strawn acknowledged in his deposition that the only document related to

15   this case, which he reviewed prior to drafting his opinions was Plaintiffs’ Complaint. Strawn

16   Dep. 20:22. While the Complaint could have allowed him to tailor his opinions to the issues that

17   may be relevant to this case, he admitted during his deposition that: “I don’t believe the

18   complaint impacted my analysis.” Id. at 22:12. Thus, because his opinions do not “fit” the

19   relevant facts of this case, they are not relevant and should be excluded.
20   B.       Mr. Strawn’s Testimony is Not Reliable.

21            1.     Mr. Strawn’s Testimony Improperly Provides Legal Conclusions.

22            “[A]n expert witness cannot give an opinion as to her legal conclusion, i.e., an opinion

23   on an ultimate issue of law.” Hangarter v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1016

24   (9th Cir. 2004). “There is a significant difference between an attorney who states his belief of

25   what law should govern the case and any other expert witness. While other experts may aid a

26   jury by rendering opinions on ultimate issues, our system reserves to the trial judge the role of

27   adjudicating the law for the benefit of the jury. When an attorney is allowed to usurp that
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                    1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                     Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 4                                      Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 5 of 9



 1   function, harm is manifest in at least two ways.” Specht v. Jensen, 853 F.2d 805, 808–09 (10th

 2   Cir. 1988).

 3            In addition to being irrelevant, Mr. Strawn’s opinions largely consist of legal opinions.

 4   For example, in his report, Mr. Strawn states that “many detainees at the NWDC who are

 5   seeking lasting relief from removal are eligible to apply for an EAD based upon their pending

 6   relief application.” Ex. A at 4. At his deposition, Mr. Strawn agreed that the issue of whether

 7   someone is eligible to obtain a work authorization involves a “legal determination, that is,

 8   applying facts to law.” Strawn Dep. 19:11-13. Further, he explained that other related opinions

 9   rendered are the result of his interpretation of case law. 27:15. This testimony, which renders a
10   legal opinion, and instructs the jury that individuals at the NWIPC could be work-authorized, as

11   a matter of law, is an impermissible legal opinion. Indeed, many of his opinions are couched

12   with qualifiers, such as the one above which relies upon whether an individual is “seeking

13   lasting relief” or not, further demonstrating that they are impermissible for a jury. See e.g.

14   Easton, 2017 WL 4005833, at *4 (finding that legal opinion couched with qualifiers was not

15   admissible).

16            2.     Mr. Strawn’s Testimony Relies Upon Undisclosed Facts and Evidence
                     Which GEO Can Neither Review Nor Cross-Examine.
17

18            It is true that “an expert may base his opinion at trial on inadmissible facts and data of a

19   type reasonably relied upon by experts in his field.” United States v. 0.59 Acres of Land, 109
20   F.3d 1493, 1496 (9th Cir. 1997). Yet the expert must first establish that the type of information

21   he relied upon is that which is reasonably relied upon by experts in his field. Here, Mr. Strawn

22   relies upon cases that he personally has litigated and information from the Transactional

23   Records Access Clearinghouse (“TRAC”). Mr. Strawn does not assert that this data is

24   reasonably relied upon by other attorneys in the immigration context and there is no evidence

25   that either would be otherwise admissible. Accordingly, because Mr. Strawn impermissibly

26   relies upon evidence that is not typical in his field, nor admissible in this Court, his opinions

27   should be excluded.
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                      1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                       Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 5                                        Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 6 of 9



 1            A large segment of Mr. Strawn’s opinions were the direct result of knowledge he

 2   obtained from “[r]epresenting people at the detention center.” 21:20-22. In fact, when asked in

 3   his deposition what the source of his factual representations were, he explained that he based

 4   the factual summary upon information obtained from individual clients he represented at the

 5   NWIPC. 22:24; 23:3-4. When asked about who those clients were, so that GEO could ascertain

 6   their reliability, he explained that he was not “comfortable disclosing their names.” 23:6-7.2

 7   Additionally, Mr. Strawn explained that his assessment of whether individuals were work

 8   authorized was not based upon his review of facts in the record, or facts related to an individual

 9   plaintiff, but instead the types of cases he reviews as part of his job. 28:24-25; 29:1-5. It is
10   altogether unclear whether these individuals, even if verified,3 could comprise an adequate

11   sample size given that he represented only three detainees in 2019. 34:9-10. Indeed, Mr. Strawn

12   conceded that he does not know how many detainees reside at the NWIPC in a given year, only

13   that it would be significantly more than three. 34:11-20. Mr. Strawn did not explain whether

14   another attorney in his field, who could qualify as an expert, would also rely upon such a small

15   sample size.

16            Additionally, Mr. Strawn relied upon the TRAC database to form his opinions. Ex. A at

17   4. Despite the availability of additional data, Mr. Strawn relied upon limited information from

18   2019 only, and thereafter extrapolated from that information to the broader class period. Strawn

19   Dep. 26:8-9. There is no evidence that this is the type of data relied upon by attorneys in
20   providing an opinion as to the “immigration process generally.” Furthermore, the underlying

21   data from the TRAC database is inadmissible because it was never disclosed in this litigation.

22   And it is unclear that there is any other basis for its admissibility. The TRAC data has

23   significant limitations. As the disclaimer on its website states:

24
     2
       This information was never disclosed in the present litigation and it is not clear whether there is any basis for its
25   admissibility.
     3
       Insofar as Mr. Strawn based his opinions upon his experiences with individual clients, and those opinions will be
26   admissible at trial, he should be compelled to disclose the identities of those clients and the relevant proceedings
     which support his conclusions. This information would allow GEO to adequately cross-examine Mr. Strawn at
27   trial—should his opinions be admitted (excluding, of course, privileged conversations or work-product).

                                                                                     AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                                 1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                                  Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 6                                                   Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 7 of 9



 1            The data in this report is derived from a series of Freedom of Information Act
              (FOIA) requests by TRAC . . . TRAC also requested a large number of other
 2            factors about the characteristics of detained individuals as well as where and
              how they were taken into ICE custody - whether from arrests ICE made in the
 3            interior of the country, or from transfers from Customs and Border Protection
              arrests along the southern or northern border of this country. Unfortunately,
 4            ICE withheld all of these details. TRAC has also been seeking data that would
              allow it to track every detainee from the time the person enters ICE custody, is
 5            transferred by ICE to a different detention facility, and is released from ICE
              custody or deported. TRAC currently has three on-going lawsuits challenging
 6            ICE withholding and seeking the release of further information in agency
              records. The currently available “snapshots” include detainees on only the last
 7            day of the month, not the total number of individuals who pass through
              detention in a month. . . . Despite these many limitations, TRAC’s data
 8            provides much-needed insight into the quantity and composition of immigrant
              detention in the U.S.
 9
10   See     Transactional    Records    Clearing    House,     “About      the      Data”         available   at

11   https://trac.syr.edu/immigration/reports/585/ (last visited January 1, 2020). Mr. Strawn testified

12   at his deposition that he was not aware of these limitations. Strawn Dep. 36:14. The limitations

13   on this data make it inappropriate for judicial notice or admissibility as a government record.

14   Further, it is not clear that an attorney would regularly rely upon this type of data to reach his or

15   her legal opinions. Thus, all of Mr. Strawn’s opinions based upon the TRAC database should be

16   excluded.

17            In sum, Mr. Strawn’s opinions should be excluded in their entirety because they are not

18   relevant, constitute improper legal opinions, and rely upon inadmissible and unreliable data.

19   Should this Court determine that Mr. Strawn’s opinions are admissible, it should exclude any
20   facts provided in his report that are based upon inadmissible evidence, including representations

21   from his specific clients and information gathered from the TRAC database. United States v.

22   W.R. Grace, 504 F.3d 745, 759 (9th Cir. 2007) (“[I]f the expert relies on facts or data that are

23   otherwise inadmissible, then those facts “shall not be disclosed to the jury”).

24                                          CONCLUSION

25            For the foregoing reasons, this Court should exclude the testimony of Chris Strawn.

26   ///

27   ///
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                     1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                      Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                       Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 8 of 9



 1            Respectfully submitted, this 2nd day of January, 2020.

 2                                          By: s/ Colin L. Barnacle
                                            AKERMAN LLP
 3                                          Colin L. Barnacle (Admitted pro hac vice)
                                            Christopher J. Eby (Admitted pro hac vice)
 4
                                            Ashley E. Calhoun (Admitted pro hac vice)
 5                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
 6                                          1900 Sixteenth Street, Suite 1700
                                            Denver, Colorado 80202
 7                                          Telephone: (303) 260-7712
                                            Facsimile: (303) 260-7714
 8
                                            Email: colin.barnacle@akerman.com
 9                                          Email: christopher.eby@akerman.com
                                            Email: ashley.calhoun@akerman.com
10                                          Email: adrienne.scheffey@akerman.com
                                            Email: allison.angel@akerman.com
11

12                                          By: s/ Joan K. Mell
                                            III BRANCHES LAW, PLLC
13                                          Joan K. Mell, WSBA #21319
                                            1019 Regents Boulevard, Suite 204
14                                          Fircrest, Washington 98466
                                            Telephone: (253) 566-2510
15                                          Facsimile: (281) 664-4643
16                                          Email: joan@3brancheslaw.com

17                                          Attorneys for Defendant The GEO Group, Inc.

18

19
20

21

22

23

24

25

26

27
                                                                           AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.'S MOTION TO
                                                                       1900 Sixteenth Street, Suite 1700
     EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER STRAWN                        Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 8                                         Telephone: 303-260-7712

     51242283;3
           Case 3:17-cv-05769-RJB Document 219 Filed 01/02/20 Page 9 of 9



 1                                    PROOF OF SERVICE
 2            I hereby certify on the 2nd day of January 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S MOTION TO EXCLUDE EXPERT TESTIMONY OF CHRISTOPHER
 5   STRAWN via the Court’s CM/ECF system on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                              s/ Nick Mangels
                                                Nick Mangels
27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 9                                     Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     51242283;3
